Citation Nr: 0827209	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of all 
fingers of the left hand and fingers two, three, and four of 
the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee 
that denied the benefits sought on appeal.

The matter was previously before the Board in November 2006, 
at which time the above issue was remanded for additional 
development.  Unfortunately, the development ordered has not 
been completed.

The Board notes that this case has been advanced on the 
docket, and requires expeditious handling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board remanded the above issue for a VA examination to 
determine whether the veteran's arthritis of all fingers of 
the left hand and fingers two, three, and four of the right 
hand are related to service.  Specifically, the Board ordered 
that the veteran undergo a VA examination for his 
degenerative changes of the right thumb, which had already 
been service connected, and for his left first 
carpometacarpal joint.  The VA examiner was to provide an 
opinion as to whether degenerative changes in any of the 
veteran's fingers are related to service or to his bilateral 
carpal tunnel syndrome.

A VA examination was completed in December 2007.  During the 
examination, all fingers were examined and a radiological 
evaluation was completed.  The radiological evaluation 
showed, and the veteran was diagnosed as having left thumb 
carpal, metacarpal joint degenerative joint disease, moderate 
to severe, and right thumb carpal, metacarpal joint disease, 
moderate.  No other degenerative changes were noted regarding 
the fingers of either hand.  

Unfortunately, the VA examiner only opined as to the 
degenerative joint disease of right thumb and first 
carpometacarpal degenerative joint disease.  The examiner 
failed to opine as to the etiology of the degenerative joint 
disease of the left thumb carpal, metacarpal joint.  
Therefore, the matter must be remanded for an opinion 
regarding the etiology of the veteran's degenerative joint 
disease of the left thumb carpal, metacarpal joint.   

Accordingly, the case is REMANDED for the following action:

1.  This case has been advanced on the 
docket; therefore, the RO shall 
immediately forward the claims file to a 
VA examiner to obtain an opinion stating 
whether veteran's degenerative joint 
disease of the left thumb carpal, 
metacarpal joint and arthritis of any 
other finger of the left hand or fingers 
two, three, and four of the right hand are 
related to the veteran's service or carpal 
tunnel syndrome.

If the opinion cannot be completed without 
the veteran appearing before the examiner, 
the RO shall immediately schedule the 
veteran for another VA exam.

2.  The examiner should review the claims 
file and state whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's degenerative 
joint disease of the left thumb carpal, 
metacarpal joint is related to service or 
his carpal tunnel syndrome.  

The examiner should also clearly indicate 
whether any other fingers of the left hand 
or fingers two, three, and/or four of the 
right hand have degenerative changes that 
are at least as likely as not (50 percent 
probability or greater) related to the 
veteran's service or bilateral carpal 
tunnel syndrome.

If it is determined that arthritis of any 
finger was not caused but aggravated by 
the carpal tunnel syndrome, the examiner 
is requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should readjudicate 
the issue on appeal on the basis of all 
the evidence of record as well as all 
pertinent laws and regulations, including 
38 C.F.R. § 3.310, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




